Title: John Adams to Abigail Adams, 15 December 1777
From: Adams, John
To: Adams, Abigail


     
      My dear
      Portsmouth Decr. 15. 1777
     
     I arrived here, last Evening, in good Health. This Morning, General Whipple made me a Visit, at the Tavern, Tiltons, and insists upon my taking a Bed at his House, in so very affectionate, and urgent a Manner, that I believe I shall go to his House.
     The Cause comes on Tomorrow, before my old Friend Dr. Joshua Brackett, as Judge of Admiralty. How it will go I know not. The Captors are a numerous Company, and are said to be very tenacious, and have many Connections; so that We have Prejudice, and Influence to fear: Justice, Policy and Law, are, I am very sure, on our Side.
     I have had many Opportunities, in the Course of this Journey, to observe, how deeply rooted, our righteous Cause is in the Minds of the People—and could write you many Anecdotes in Proof of it. But I will reserve them for private Conversation. But on 2d Thoughts why should I?
     One Evening, as I satt in one Room, I overheard Company of the Common sort of People in another, conversing upon serious subjects. One of them, whom I afterwards found upon Enquiry to be a reputable, religious Man, was more eloquent than the rest—he was upon the Danger of despizing and neglecting serious Things. Said whatever Person or People made light of them would soon find themselves terribly mistaken. At length I heard these Words–“it appears to me the eternal son of God is opperating Powerfully against the British Nation for their treating lightly serious Things.”
     One Morning, I asked my Landlady what I had to pay? Nothing she said–“I was welcome, and she hoped I would always make her House my Home, and she should be happy to entertain all those Gentlemen who had been raised up by Providence to be the Saviours of their Country.” This was flattering enough to my vain Heart. But it made a greater Impression on me, as a Proof, how deeply this Cause had sunk into the Minds and Hearts of the People.—In short every Thing I see and hear, indicates the same Thing.
    